IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 14, 2009
                                     No. 08-61005
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk



NASSER MOHAMMEDALI KOTADIYA
                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A98 041 289


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Nasser Mohammedali Kotadiya, a native and citizen of India, petitions
this court to review the decision of the Board of Immigration Appeals (“BIA”)
denying his motion to reconsider the dismissal of an appeal from an Immigration
Judge’s order denying a motion to suppress and finding Kotadiya removable.
Kotadiya argues that his attorney was ineffective for arguing only the
suppression issue and failing to request withholding of removal or relief under
the Convention Against Torture.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-61005

      Kotadiya did not raise his claim of ineffective counsel before the BIA.
Therefore the issue is unexhausted, and this court lacks jurisdiction to consider
it. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 317-19 (5th Cir.
2009); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). In addition,
Kotadiya has abandoned any argument concerning his suppression claim by
failing to brief the issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).
      Accordingly, the petition for review is DISMISSED.




                                       2